Case 1:20-cr-10128-MLW Document 56 Filed 08/18/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,

ve Cr. No. 20-10128-MLW

KEENAM PARK,
Defendant.

ORDER

WOLF, D.J. August 18, 2020

The court has considered defendant Keenam Park's Motion for
Reconsideration of the Court's August 11, 2020 Order (Docket No.
49) revoking Park's release pending sentencing (the "Motion").
The court has also considered the United States' Status Report
(Docket No. 55), and information and documents provided by
Probation.

Probation is satisfied that Park has found a suitable, stable
place to reside until his sentencing on November 2, 2020. The
government reportedly does not oppose the Motion. See Docket No.
49. While the court continues to be concerned that Park may not
obey the conditions of his release, it is allowing the Motion and
ordering certain additional conditions of release pending
sentencing.

It is hereby ORDERED that:

1. The Motion (Docket No. 50) is ALLOWED and, therefore,
Park need not report to be detained on August 19, 2020, as ordered

on August 11, 2020.
Case 1:20-cr-10128-MLW Document 56 Filed 08/18/20 Page 2 of 2

2. Park shall not violate any condition in the Third Amended
Order Setting Conditions of Release or the following additional
conditions, which are. now being imposed:

(a) Park shall reside at 61 Hundreds Road, Wellesley,
Massachusetts 02481, with Hyoyoung Seo, Yoo Joon Kim, and their
family.

(ob) Park shall each Tuesday submit to Probation and the court
a sworn affidavit representing that he has complied with each of
the conditions of his release - including but not limited to the
conditions that he not solicit money from anyone for any purpose
or engage in any business directly or indirectly - or disclose and
seek to explain any conduct prohibited by the conditions of his
release.

3. Probation shall monitor Park closely and inform the
court immediately if it appears that he may have violated any
condition of his release.

OKerte Oe rCY

UNITED STATES DISTRICT TuPSN
